DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/209,040 for a SYNCHRONIZED MONITOR MOUNT AND DESK HEIGHT ADJUSTMENT SYSTEM, filed on 12/4/2018.  This correspondence is in response to applicant's reply filed on 3/31/2021.  Claims 1-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platzer et al. (U.S. Pub. 2019/0038017).
Regarding claim 12, Platzer teaches a height adjustment system, comprising: a first drive assembly (electric drive, [0036]) operable to adjust a height of an adjustable desk frame (4); a second drive assembly (electric drive with spindle drive, [0047]) operable to adjust a viewing height of an adjustable monitor mount (9); and a controller (control unit) communicatively coupled to the first drive assembly and to the second drive assembly to synchronize activation of the first drive assembly and the second drive assembly such that an adjustment of the height of the desk frame causes 
Regarding claim 16, Platzer teaches the system of claim 12, wherein the monitor mount includes a telescoping arm.
Regarding claim 17, Platzer teaches the system of claim 16, wherein the second drive assembly controls a length of the telescoping arm.
Regarding claim 18, Platzer teaches the system of claim 12, wherein the monitor mount comprises a display mounting interface.

[AltContent: textbox (display mounting interface)]
[AltContent: arrow]

    PNG
    media_image1.png
    339
    386
    media_image1.png
    Greyscale


[AltContent: textbox (telescoping arm)][AltContent: arrow]


[AltContent: textbox (telescoping leg)]
[AltContent: arrow]





Regarding claim 20, Platzer teaches the system of claim 19, wherein the desk frame comprises at least one telescoping leg (see figure above).
Regarding claim 21, Platzer teaches the system of claim 20, wherein the first drive assembly controls a length of the telescoping leg.
Regarding claim 22, Platzer teaches the system of claim 12, wherein: the desk frame is a sit stand converter workstation desk frame; the first drive assembly is coupled to the desk frame to control the height of the desk frame; and the second drive assembly is coupled to the monitor mount to control the viewing height of the monitor mount.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platzer et al. (U.S. Pub. 2019/0038017) in view of Desroches (U.S. Pub. 2017/0135587).
Regarding claims 13 and 14, Platzer teaches the system of claim 12, but does not specifically teach that the controller is in communication with the first drive assembly through one of a wired connection or a wireless connection or wherein the controller is in communication with the second drive assembly through one of a wired connection or a wireless connection.  Desroches, however, teaches an electric sit-stand workstation wherein the controller may be electrically connected in a wired or wireless manner to the various actuators to provide the necessary adjustment.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to construct the controller in communication with the first drive assembly through one of a wired connection or a wireless connection or wherein the controller is in communication with the second drive assembly through one of a wired connection or a wireless connection in order to provide the power to operate the system, since the system in an electrical device.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platzer et al. (U.S. Pub. 2019/0038017).
Regarding claim 15, Platzer teaches the system of claim 12, wherein the system comprises an electronically controlled gas spring as a height adjustment device for the chair [0048], but does not teach that the first drive assembly comprises at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring; and that the second drive assembly comprising at least one of an electric motor, an electronically controlled hydraulic cylinder, or an electronically controlled gas spring.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the first drive assembly comprising .
Allowable Subject Matter
Claims 1-11 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 3, 2021